 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 1 of 19 PageID #: 25732
                                                                        4324


1                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
2
     --------------------------------x
3                                    :
     JOSE BAUTA,                     :            14-CV-3725 (RER)
4                                    :
                 Plaintiff,          :            United States Courthouse
5                                    :            Brooklyn, New York
                -against-            :
6                                    :            May 31, 2018
     GREYHOUND LINES INC., SABRINA   :            9:00 a.m.
7    ANDERSON, AKOS GUBICA, KAROLY   :
     GUBICA, and CAV ENTERPRISE LLC, :
8                                    :
                 Defendants.         :
9                                    :
     --------------------------------x
10

11                   TRANSCRIPT OF CIVIL CAUSE FOR TRIAL
                     BEFORE THE HONORABLE RAMON E. REYES
12                      UNITED STATES MAGISTRATE JUDGE

13
     APPEARANCES
14

15   For the Plaintiff:           MCELFISH & ASSOCIATES, LLC
                                       122 East 42nd Street - Suite 2100
16                                     New York, New York 10168

17                                BY:   RAYMOND D. MCELFISH, ESQ.

18
                                  WAGSTAFF & CARTMELL LLP
19                                     4740 Grand Avenue - Suite 300
                                       Kansas City, Missouri 64112
20
                                  BY:   JONATHAN P. KIEFFER, ESQ.
21

22
     For the Defendants:          LEWIS BRISBOIS BISGAARD & SMITH LLP
23                                     1375 East 9th Street - Suite 1600
                                       Cleveland, Ohio 44114
24
                                  BY:   BRADLEY J. BARMEN, ESQ.
25                                      THOMAS P. MANNION, ESQ.
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 2 of 19 PageID #: 25733
                                                                        4325


1    APPEARANCES (Continued):

2

3    For the Defendants:          MARSHALL, DENNEHEY, WARNER, COLEMAN
                                  & GOGGIN
4                                      800 Westchester Ave. Suite C-700
                                       Rye Brook, New York 10573
5
                                  BY:   HAROLD L. MOROKNEK, ESQ.
6                                       STEVEN B. SAAL, ESQ.

7
                                  SHAUB, AHMUTY, CITRIN & SPRATT, LLP
8                                      77 Water Street - Suite 702
                                       New York, New York 10005
9
                                  BY:   JONATHAN P. SHAUB, ESQ.
10

11
     Court Reporter:              LINDA A. MARINO, RPR
12                                225 Cadman Plaza East
                                  Brooklyn, NY 10021
13                                (718) 613-2484

14

15

16

17   Proceedings recorded by mechanical stenography.           Transcript
     produced by computer-aided transcription.
18

19

20

21

22

23

24

25
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 3 of 19 PageID #: 25734
                                                                        4326


1                (In open court at 9:00 a.m. awaiting verdict of the

2    jury.)

3                (In open court at 4:15 p.m.; jury not present.)

4                (Court Exhibit 40 so marked.)

5                THE COURT:    We've received another note from the

6    jury.    It's been marked as Court Exhibit 40, today's date;

7    time, 4:09 p.m.:      Judge Reyes, one of the jurors must leave at

8    4:45 p.m.; however, we, the jurors, have not come up with a

9    verdict and will have to continue deliberations tomorrow.

10               I am going to, unless you disagree, ask them to

11   continue their deliberations until 4:45 today and they will

12   then be able to leave and come back tomorrow at 9 a.m. to

13   continue.

14               MR. MCELFISH:     Agreed.

15               (Pause in proceedings.)

16               THE COURT:    I've written the following note on their

17   note:    Please continue deliberations today until 4:45 p.m.,

18   when you may leave.      Return tomorrow at 9 a.m. to continue

19   your deliberations when all jurors are present.           Same

20   admonitions as always.       Judge Reyes.

21               MR. MCELFISH:     Agreed.

22               THE COURT:    Let's give this to them, bring it back.

23               (Pause in proceedings.)

24               THE COURT:    I hear you talking amongst yourselves

25   about collateral source, so that's probably a good time for me
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 4 of 19 PageID #: 25735
                                                                        4327


1    to raise an issue with you.

2                The way I see it, the jury's verdict on compensatory

3    damages, there's about $183,000 in future damages, which is

4    below the threshold for the present value calculation and

5    structuring that's required by New York law.           C.P.L.R. 5041, I

6    believe, is the section.        So, I don't believe we need to have

7    a hearing on that or even have submissions from the

8    economists, although we will have to do a collateral source

9    hearing.

10               Do you agree or disagree or what?

11               MR. BARMEN:    Defense agrees with you, your Honor.

12               THE COURT:    Okay.    So, what I thought makes sense is

13   to, once we get a verdict on the punitive damages, is to

14   actually enter judgment promptly.         And then that would set 28

15   days in place for motions for a new trial, give you 30 days

16   for oppositions, and then from that date or somewhere in that

17   period of time have submissions on the collateral source and

18   have a collateral source hearing, unless you can agree to

19   resolve the collateral source issue.

20               So, it's a lot shorter than what the Defendants had

21   submitted previously as their schedule, but I don't see any

22   reason to delay it.      Part of my goal in having a shorter

23   schedule is I want Ardis to be able to work with me on any

24   decision and her clerkship isn't forever.

25               MR. MCELFISH:     What was the last part?
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 5 of 19 PageID #: 25736
                                                                        4328


1                THE COURT:    Her clerkship is not forever.        And she

2    has other things that she needs to do too.

3                MR. SHAUB:    Jonathan Shaub for the Defendants.

4                I think the one issue might be, though, if we're

5    doing posttrial motions and we're seeking a remittitur or an

6    additur on the verdict, if we enter a judgment and then your

7    Honor grants an additur or a remittitur, whatever that is, we

8    have a judgment that's starting time to run, and, so, what are

9    we going to do then if your Honor changes that judgment?

10               It seems the best practice, to me, would be to have

11   the post trial motions decided so we know the final verdict

12   number and then we can go from there, enter a judgment.

13               THE COURT:    I can enter an amend judgment if the

14   judgment changes.

15               MR. SHAUB:    But then if it's added up plus $500,000,

16   then we're going to have a 50(b) issue.

17               If your Honor were to grant an additur, which we

18   don't believe that the Court should, if the Court were to

19   grant an additur and it would go above the $500,000 for

20   future, then we would have to do a 50(b) judgment at that

21   point.

22               THE COURT:    So we do that.

23               MR. SHAUB:    Wouldn't it be easier to do the post

24   trial motions first, get that number, and then just do one

25   single judgment?
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 6 of 19 PageID #: 25737
                                                                        4329


1                THE COURT:    An amended judgment is no big deal.

2                MR. SHAUB:    But we would then have to do the

3    hearings on 50(b) if it goes above $500,000, and it turns into

4    a much bigger process at that point.         So, the amended

5    judgment, if it went above $500,000, we'd have to agree on

6    discount rates for the future income streams and would have to

7    come back and do all of this.

8                THE COURT:    Do all of what again?

9                MR. SHAUB:    We'd have to come back and do the -- if

10   we couldn't agree to a discount rate, we'd have to have

11   another hearing on the issue of what the discount rate is,

12   we'd have to submit and propose 50(b) structure judgments.

13               THE COURT:    We may never get there.

14               MR. SHAUB:    Okay.

15               THE COURT:    That might not be an issue.       And if it

16   is an issue, we'll deal with it.

17               You want time to do a motion for a new trial, I get

18   that, but I don't want to wait that long.          I don't want to

19   wait 120 days before I get a motion, which is what your

20   schedule was; 60 days to move, 60 days to respond.

21               MR. MCELFISH:     Which we objected to.

22               MR. SHAUB:    Could we agree on maybe 45 days to move,

23   30 days to respond?

24               It seems --

25               THE COURT:    I can't.    Civil Rule 59 says 28 days.
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 7 of 19 PageID #: 25738
                                                                        4330


1                MR. SHAUB:    Once judgment is entered.

2                THE COURT:    Yes.

3                MR. SHAUB:    So, if we hold off on entering a

4    judgment, we can do a 45-day briefing schedule, 30 days to

5    reply.    We don't have the 120-day issue, we'll have one

6    judgment where we decide everything.         If we have to do a 50(b)

7    hearing, we can do it all before we enter a judgment.

8                MR. MCELFISH:     I don't want to do that.      Let's just

9    do it.

10               THE COURT:    It goes both ways.       You're going to file

11   a motion too.

12               MR. MCELFISH:     I understand.

13               THE COURT:    Careful what you wish for.

14               MR. MCELFISH:     I'm okay.

15               MR. SHAUB:    45 seems like a reasonable time, then 30

16   days opposition, and we can agree on the reply schedule.

17               THE COURT:    No replies.     I'm not dealing with

18   replies.

19               MR. SHAUB:    So, 45 days and then 30 days.        We can do

20   one judgment.     If there's a 50(b) hearing, we can address it

21   and not have to amend judgments.

22               (Pause in proceedings.)

23               THE COURT:    I'm inclined not to do that, but I'll

24   think about it.     And the only thing it would be is an

25   additional week, maybe, or I'd extend the date to enter
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 8 of 19 PageID #: 25739
                                                                        4331


1    judgment.    So, you're still going to get 28 days from the date

2    of judgment to file your motions and 30 days to respond.

3                You guys have big firms.       You can do it.

4                MR. SHAUB:    Your Honor, it's more just an issue of

5    the 50(b) hearing.      It doesn't seem to make sense if we have

6    to do a judgment that would look one way and then if we have

7    to do a 50(b) judgment we're all going to have to come back,

8    do hearings, do submissions.

9                THE COURT:    I completely disagree.       All it has to do

10   with is how soon you have to file your motions for a new

11   trial.    That's all it is.     Because if we have to do a 50(b)

12   hearing later, we can do it.        We don't have to do it now.       We

13   may never have to do it.

14               But you're going to have to file your motion for a

15   new trial and you're going to have to do that sooner rather

16   than later.

17               MR. MCELFISH:     So, we have 28 days for that.

18               THE COURT:    The rule says you have 28 days from

19   entry of judgment, and the only question is whether I'm going

20   to delay entering judgment or not.

21               MR. MCELFISH:     Right.

22               THE COURT:    So, you should start working on your

23   motions now.

24               MR. MCELFISH:     Oh, yeah.

25               THE COURT:    You should be --
                               LAM       OCR      RPR
 Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 9 of 19 PageID #: 25740
                                                                        4332


1                MR. BARMEN:    Jamie Diamond is hard at work.

2                MR. MCELFISH:     She's in motion hell right now.

3                MR. MOROKNEK:     Judge, one other issue, if we might.

4                We gave counsel a copy of the subpoena that we

5    want -- we're hoping your Honor will sign.          We want to get an

6    updated balance on the Medicaid lien, if any.           I had my

7    paralegal find out who the entity was that was overseeing the

8    Medicaid; HMS, something.

9                I just want to know, because counsel doesn't know

10   and he hasn't been able to tell us or articulate what that

11   lien amount is from Medicaid, if any.         So, I'm hoping we can

12   give you a subpoena, you can sign it, and we can serve it and

13   get the answer to that with relevant expedience.

14               THE COURT:    I have no problem signing that, but is

15   it just one or is it two?

16               I thought it was Emblem Health, or is Emblem Health

17   a Medicaid intermediary?

18               MR. MOROKNEK:     I think they are, Judge.

19               And when she called to find out what the deal was

20   and who you send stuff do, the entity, HMS New York Casualty

21   Program, in Irving, Texas, ironically, we've been in

22   communication with them.        They have to open a case, and the

23   way they open a case is with documentation from us.            We

24   already sent them a letter, and they will give us what we

25   need, I hope, with this.
                               LAM       OCR      RPR
Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 10 of 19 PageID #: 25741
                                                                       4333


1                THE COURT:    So, they are going to tell you how much

2    of a lien Medicaid/Emblem Health is asserting?

3                MR. MOROKNEK:    Yes.

4                But this isn't something, by the way, you guys have

5    already done.

6                MR. MCELFISH:    By the way, I wasn't able to

7    articulate it as of three seconds ago.         I don't know what it

8    is right now, but I told you I'd be happy to look into it.

9                MR. MOROKNEK:    Again, I'm just surprised that's not

10   something you know off the top of your head.

11               MR. MCELFISH:    I'm sorry you're surprised.

12               THE COURT:    How does this effect the collateral

13   source hearing?

14               MR. MOROKNEK:    Simply put, if there is no lien,

15   there's no responsibility to repay; if there is a lien, it's

16   an issue.

17               MR. MCELFISH:    It shouldn't effect --

18               THE COURT:    Wait.   If there is no lien, there is no

19   responsibility to repay it, but there has already been a

20   payment from them, Emblem Health, to Franklin Hospital of

21   $193,000.    I think that's fair to say because that's what the

22   bill from Franklin shows.

23               MR. MOROKNEK:    Right.

24               THE COURT:    And that is a collateral source.

25               MR. MOROKNEK:    Right.
                               LAM       OCR      RPR
Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 11 of 19 PageID #: 25742
                                                                       4334


1                THE COURT:    So, Mr. Bauta was granted by this jury

2    for Franklin Hospital $193,000 in damages, but that amount was

3    paid already.

4                MR. MOROKNEK:    That's right.

5                THE COURT:    So, if Medicaid/Emblem Health is not

6    asserting a lien, that's fine, we still have to deal with the

7    collateral source issue.        So, the judgment could be reduced by

8    the $193,000 collateral source payment.

9                MR. MOROKNEK:    Understood, Judge.      I think we're

10   just being extra careful to make sure there's nothing else out

11   there.

12               THE COURT:    So, if Emblem is saying or Medicaid,

13   whatever, is saying, We have a lien for $60,000.           We've paid

14   $193,000 already, but we're only asking for $60,000, then what

15   happens?

16               Does Mr. Bautaa only get $60,000 because he's going

17   to then have to turn around and give that to Emblem Health --

18               MR. MOROKNEK:    Maybe.

19               THE COURT:    -- and 133 was --

20               MR. MOROKNEK:    193 minus the 60.

21               THE COURT:    -- forgiven.

22               MR. MOROKNEK:    Maybe.    I'm not sure, Judge, but

23   maybe.

24               THE COURT:    All right.

25               So, you need me to sign that?
                               LAM       OCR      RPR
Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 12 of 19 PageID #: 25743
                                                                       4335


1                MR. MOROKNEK:    If you would be so kind.

2                MR. MCELFISH:    Can I just get a copy of what they

3    get?   I mean a copy of the records.

4                THE COURT:    Unsigned will go on to the docket sheet

5    and they will get the signed copy.

6                THE COURTROOM DEPUTY:      Yes.

7                MR. MOROKNEK:    Your Honor, Steven just handed me one

8    for the Franklin Hospital Medical Center of North Shore to

9    make sure no payments were there obligated to be paid, so I'm

10   going to ask you to sign that one as well.

11               Ray has already seen this.

12               MR. MCELFISH:    As long as I get a copy of the

13   records they get back.

14               MR. BARMEN:    Of course.

15               MR. MCELFISH:    Which I didn't sometimes yet.

16               MR. MOROKNEK:    Really?

17               MR. BARMEN:    I'm waiting patiently.

18               MR. MOROKNEK:    Really?

19               Thank you, your Honor.

20               THE COURT:    Let's make a copy for Mr. McElfish too.

21               Mr. Barmen.

22               MR. BARMEN:    Thank you.

23               Yesterday during Mr. McElfish's summation, at Page

24   4289 of the transcript, Mr. McElfish made a representation, I

25   objected, you sustained the objection.         I then moved to
                               LAM      OCR        RPR
Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 13 of 19 PageID #: 25744
                                                                       4336


1    strike, and there was no ruling on the move to strike.

2                I realized that when I was reading the transcript

3    earlier today.

4                THE COURT:    What was the representation?

5                MR. BARMEN:    Mr. McElfish stated:      To try and

6    somehow convince you that Greyhound's management fatigue

7    programs aren't inadequate so they shouldn't be held to a

8    punitive damages -- held to punitive damages and that's

9    already decided.

10               I then objected, your Honor sustain the objection,

11   and I then moved to strike.       And there was no ruling on the

12   move to strike.

13               I have it up.    I can show it to you.

14               THE COURT:    It's what page?

15               MR. BARMEN:    4289 of the transcript.

16               THE COURTROOM DEPUTY:      What day?

17               MR. BARMEN:    Yesterday.

18               It's the reference to the fatigue management program

19   not being inadequate having been already decided.

20               THE COURT:    I'll grant the motion to strike "and

21   that's already decided."

22               MR. BARMEN:    Thank you, your Honor.

23               THE COURT:    The longer I stay here, the more issues

24   you'll come up with, so I'm getting out of here.

25               MR. MCELFISH:    You should get out of here.
                               LAM      OCR       RPR
Case 1:14-cv-03725-RER Document 777 Filed 07/11/19 Page 14 of 19 PageID #: 25745
                                                                       4337


1                THE COURT:    They have ten more minutes.       Let's see

2    if they come back with something.        Probably not.

3                (Court in recess awaiting verdict of the jury.)

4                (In open court at 4:45 p.m.; jury not present.)

5                THE COURTROOM DEPUTY:      The CSO has confirmed the

6    jurors have all left for the day.

7

8                (Matter adjourned until Friday, June 1, 2018, at

9    9 a.m.)

10

11                                   * * * * *

12

13                               E X H I B I T S

14

15                            Court 1      Page 4258

16

17                                   * * * * *

18

19

20

21

22

23

24

25
                               LAM      OCR       RPR
                                                      as [7] 4326/6 4326/20
$Case 1:14-cv-03725-RER Document
                           7                           4327/21
                                 777 Filed 07/11/19 Page        4333/7
                                                         15 of 19      4335/10
                                                                  PageID #: 25746
$183,000 [1] 4327/3        700 [1] 4325/4                 4335/12 4335/12
$193,000 [4] 4333/21       702 [1] 4325/8                ask [2] 4326/10 4335/10
 4334/2 4334/8 4334/14     718 [1] 4325/13               asking [1] 4334/14
$500,000 [4] 4328/15       77 [1] 4325/8                 asserting [2] 4333/2
 4328/19 4329/3 4329/5                                    4334/6
$60,000 [3] 4334/13        8                             ASSOCIATES [1] 4324/15
 4334/14 4334/16           800 [1]   4325/4              at [11] 4326/1 4326/3
-                          9                              4326/7 4326/12 4326/18
                                                          4328/20 4329/4 4332/1
                            9 a.m [3]
--------------------------------x  [2] 4326/12 4326/18    4335/23 4337/4 4337/8
 4324/2 4324/9               4337/9                      Ave [1] 4325/4
-against [1] 4324/5         9:00 [2] 4324/6 4326/1       Avenue [1] 4324/19
                            9th [1] 4324/23              awaiting [2] 4326/1 4337/3
1
10005 [1] 4325/8           A                             B
10021 [1] 4325/12          a.m [5] 4324/6 4326/1         back [7] 4326/12 4326/22
10168 [1] 4324/16           4326/12 4326/18 4337/9        4329/7 4329/9 4331/7
10573 [1] 4325/4           able [4] 4326/12 4327/23       4335/13 4337/2
120 [1] 4329/19             4332/10 4333/6               balance [1] 4332/6
120-day [1] 4330/5         about [3] 4326/25 4327/3      BARMEN [2] 4324/24 4335/21
122 [1] 4324/15             4330/24                      BAUTA [2] 4324/3 4334/1
133 [1] 4334/19            above [3] 4328/19 4329/3      Bautaa [1] 4334/16
1375 [1] 4324/23            4329/5                       be [13] 4326/12 4327/23
14-CV-3725 [1] 4324/3      actually [1] 4327/14           4328/4 4328/10 4328/23
1600 [1] 4324/23           added [1] 4328/15              4329/15 4330/24 4331/25
193 [1] 4334/20            additional [1] 4330/25         4333/8 4334/7 4335/1
                           additur [4] 4328/6 4328/7      4335/9 4336/7
2                           4328/17 4328/19              because [4] 4331/11 4332/9
2018 [2] 4324/6 4337/8     address [1] 4330/20            4333/21 4334/16
2100 [1] 4324/15           adjourned [1] 4337/8          been [5] 4326/6 4332/10
225 [1] 4325/12            admonitions [1] 4326/20        4332/21 4333/19 4336/19
2484 [1] 4325/13           again [2] 4329/8 4333/9       before [3] 4324/11 4329/19
28 [5] 4327/14 4329/25     against [1] 4324/5             4330/7
 4331/1 4331/17 4331/18    ago [1] 4333/7                being [2] 4334/10 4336/19
                           agree [6] 4327/10 4327/18
3                           4329/5 4329/10 4329/22
                                                         believe [3] 4327/6 4327/6
                                                          4328/18
30 [6] 4327/15 4329/23      4330/16                      below [1] 4327/4
 4330/4 4330/15 4330/19    Agreed [2] 4326/14 4326/21    best [1] 4328/10
 4331/2                    agrees [1] 4327/11            big [2] 4329/1 4331/3
300 [1] 4324/19            AHMUTY [1] 4325/7             bigger [1] 4329/4
31 [1] 4324/6              aided [1] 4325/17             bill [1] 4333/22
3725 [1] 4324/3            AKOS [1] 4324/7               BISGAARD [1] 4324/22
4                          all [9] 4326/19 4329/7        both [1] 4330/10
                            4329/8 4330/7 4331/7         BRADLEY [1] 4324/24
40 [2] 4326/4 4326/6        4331/9 4331/11 4334/24       briefing [1] 4330/4
4258 [1] 4337/15            4337/6                       bring [1] 4326/22
4289 [2] 4335/24 4336/15   already [9] 4332/24 4333/5    BRISBOIS [1] 4324/22
42nd [1] 4324/15            4333/19 4334/3 4334/14       Brook [1] 4325/4
44114 [1] 4324/23           4335/11 4336/9 4336/19       Brooklyn [2] 4324/5
45 [3] 4329/22 4330/15      4336/21                       4325/12
 4330/19                   although [1] 4327/8           but [13] 4327/21 4328/15
45-day [1] 4330/4          always [1] 4326/20             4329/2 4329/18 4330/23
4740 [1] 4324/19           am [1] 4326/10                 4331/14 4332/14 4333/4
4:09 p.m [1] 4326/7        amend [2] 4328/13 4330/21      4333/8 4333/19 4334/2
4:15 [1] 4326/3            amended [2] 4329/1 4329/4      4334/14 4334/22
4:45 [2] 4326/11 4337/4    amongst [1] 4326/24
4:45 p.m [2] 4326/8        amount [2] 4332/11 4334/2     C
 4326/17                   ANDERSON [1] 4324/7           C-700 [1] 4325/4
5                          another [2] 4326/5 4329/11    C.P.L.R [1] 4327/5
                           answer [1] 4332/13            Cadman [1] 4325/12
50 [9] 4328/16 4328/20     any [4] 4327/21 4327/23       calculation [1] 4327/4
 4329/3 4329/12 4330/6      4332/6 4332/11               called [1] 4332/19
 4330/20 4331/5 4331/7     APPEARANCES [2] 4324/13       can [15]
 4331/11                    4325/1                       can't [1] 4329/25
5041 [1] 4327/5            Ardis [1] 4327/23             careful [2] 4330/13
59 [1] 4329/25             are [4] 4326/19 4328/8         4334/10
6                           4332/18 4333/1
                           aren't [1] 4336/7
                                                         CARTMELL [1] 4324/18
                                                         case [2] 4332/22 4332/23
60 [3] 4329/20 4329/20     around [1] 4334/17            Casualty [1] 4332/20
 4334/20                   articulate [2] 4332/10        CAUSE [1] 4324/11
613-2484 [1] 4325/13        4333/7                       CAV [1] 4324/7
64112 [1] 4324/19
                            4329/10 4329/11               goal [1] 4327/22
CCase 1:14-cv-03725-RER Document
                           DISTRICT
                                  777[2]Filed
                                            4324/1 4324/1
                                              07/11/19    goes
                                                        Page 16[2]
                                                                of 194329/3
                                                                      PageID4330/10
                                                                             #: 25747
Center [1] 4335/8            do [32]                      GOGGIN [1] 4325/3
changes [2] 4328/9 4328/14   docket [1] 4335/4            going [12] 4326/10 4328/9
CITRIN [1] 4325/7            documentation [1] 4332/23     4328/16 4330/10 4331/1
City [1] 4324/19             does [2] 4333/12 4334/16      4331/7 4331/14 4331/15
CIVIL [2] 4324/11 4329/25    doesn't [2] 4331/5 4332/9     4331/19 4333/1 4334/16
clerkship [2] 4327/24        doing [1] 4328/5              4335/10
 4328/1                      don't [9] 4327/6 4327/21     good [1] 4326/25
Cleveland [1] 4324/23         4328/18 4329/18 4329/18     Grand [1] 4324/19
COLEMAN [1] 4325/3            4330/5 4330/8 4331/12       grant [3] 4328/17 4328/19
collateral [9] 4326/25        4333/7                       4336/20
 4327/8 4327/17 4327/18      done [1] 4333/5              granted [1] 4334/1
 4327/19 4333/12 4333/24     during [1] 4335/23           grants [1] 4328/7
 4334/7 4334/8                                            GREYHOUND [1] 4324/6
come [7] 4326/8 4326/12      E                            Greyhound's [1] 4336/6
 4329/7 4329/9 4331/7        earlier [1] 4336/3           GUBICA [2] 4324/7 4324/7
 4336/24 4337/2              easier [1] 4328/23           guys [2] 4331/3 4333/4
communication [1] 4332/22    East [3] 4324/15 4324/23
compensatory [1] 4327/2       4325/12                     H
completely [1] 4331/9        EASTERN [1] 4324/1       had [2] 4327/20 4332/6
computer [1] 4325/17         economists [1] 4327/8    handed [1] 4335/7
computer-aided [1] 4325/17   effect [2] 4333/12 4333/17
                                                      happens [1] 4334/15
confirmed [1] 4337/5         else [1] 4334/10         happy [1] 4333/8
continue [5] 4326/9          Emblem [7] 4332/16 4332/16
                                                      hard [1] 4332/1
 4326/11 4326/13 4326/17      4333/2 4333/20 4334/5   HAROLD [1] 4325/5
 4326/18                      4334/12 4334/17         has [5] 4328/2 4331/9
Continued [1] 4325/1         enter [6] 4327/14 4328/6  4333/19 4335/11 4337/5
convince [1] 4336/6           4328/12 4328/13 4330/7  hasn't [1] 4332/10
copy [6] 4332/4 4335/2        4330/25                 have [43]
 4335/3 4335/5 4335/12       entered [1] 4330/1       having [2] 4327/22 4336/19
 4335/20                     entering [2] 4330/3      he [1] 4332/10
could [2] 4329/22 4334/7      4331/20                 he's [1] 4334/16
couldn't [1] 4329/10         ENTERPRISE [1] 4324/7    head [1] 4333/10
counsel [2] 4332/4 4332/9    entity [2] 4332/7 4332/20Health [6] 4332/16 4332/16
course [1] 4335/14           entry [1] 4331/19         4333/2 4333/20 4334/5
court [11] 4324/1 4325/11    ESQ [7] 4324/17 4324/20   4334/17
 4326/1 4326/3 4326/4         4324/24 4324/25 4325/5  hear [1] 4326/24
 4326/6 4328/18 4328/18       4325/6 4325/9           hearing [9] 4327/7 4327/9
 4337/3 4337/4 4337/15       even [1] 4327/7           4327/18 4329/11 4330/7
Courthouse [1] 4324/4        everything [1] 4330/6     4330/20 4331/5 4331/12
CSO [1] 4337/5               Exhibit [2] 4326/4 4326/6 4333/13
CV [1] 4324/3                expedience [1] 4332/13   hearings [2] 4329/3 4331/8
                             extend [1] 4330/25       held [2] 4336/7 4336/8
D                            extra [1] 4334/10        hell [1] 4332/2
damages [6] 4327/3 4327/3                             her [2] 4327/24 4328/1
 4327/13 4334/2 4336/8     F                          here [3] 4336/23 4336/24
 4336/8                    fair [1] 4333/21            4336/25
date [4] 4326/6 4327/16    fatigue [2] 4336/6 4336/18 HMS [2] 4332/8 4332/20
 4330/25 4331/1            file [4] 4330/10 4331/2    hold [1] 4330/3
day [4] 4330/4 4330/5       4331/10 4331/14           Honor [10] 4327/11 4328/7
 4336/16 4337/6            final [1] 4328/11           4328/9 4328/17 4331/4
days [16]                  find [2] 4332/7 4332/19     4332/5 4335/7 4335/19
deal [4] 4329/1 4329/16    fine [1] 4334/6             4336/10 4336/22
 4332/19 4334/6            firms [1] 4331/3           HONORABLE [1] 4324/11
dealing [1] 4330/17        first [1] 4328/24          hope [1] 4332/25
decide [1] 4330/6          following [1] 4326/16      hoping [2] 4332/5 4332/11
decided [4] 4328/11 4336/9 forever [2] 4327/24 4328/1 Hospital [3] 4333/20
 4336/19 4336/21           forgiven [1] 4334/21        4334/2 4335/8
decision [1] 4327/24       Franklin [4] 4333/20       how [3] 4331/10 4333/1
Defendants [5] 4324/8       4333/22 4334/2 4335/8      4333/12
 4324/22 4325/3 4327/20    Friday [1] 4337/8          however [1] 4326/8
 4328/3                    future [3] 4327/3 4328/20
Defense [1] 4327/11         4329/6                    I
delay [2] 4327/22 4331/20                             I'd [2] 4330/25 4333/8
deliberations [4] 4326/9   G                          I'll [2] 4330/23 4336/20
 4326/11 4326/17 4326/19   gave [1] 4332/4            I'm [11] 4330/14 4330/17
DENNEHEY [1] 4325/3        get [15]                    4330/23 4331/19 4332/11
Diamond [1] 4332/1         getting [1] 4336/24         4333/9 4333/11 4334/22
didn't [1] 4335/15         give [5] 4326/22 4327/15    4335/9 4335/17 4336/24
disagree [3] 4326/10        4332/12 4332/24 4334/17   I've [1] 4326/16
 4327/10 4331/9            go [3] 4328/12 4328/19     if [27]
discount [3] 4329/6         4335/4                    in [15]
                           LLC [2] 4324/7 4324/15       needs [1] 4328/2
ICase 1:14-cv-03725-RER Document
                           LLP [3]7774324/18  4324/22 Page
                                       Filed 07/11/19   never [2]
                                                           17 of    4329/13#:4331/13
                                                                 19 PageID    25748
inadequate [2] 4336/7        4325/7                      new [13] 4324/1 4324/5
 4336/19                    long [2] 4329/18 4335/12      4324/16 4324/16 4325/4
INC [1] 4324/6              longer [1] 4336/23            4325/8 4325/8 4327/5
inclined [1] 4330/23        look [2] 4331/6 4333/8        4327/15 4329/17 4331/10
income [1] 4329/6           lot [1] 4327/20               4331/15 4332/20
intermediary [1] 4332/17                                 no [10] 4329/1 4330/17
into [2] 4329/3 4333/8      M                             4332/14 4333/14 4333/15
ironically [1] 4332/21      made [1] 4335/24              4333/18 4333/18 4335/9
Irving [1] 4332/21          MAGISTRATE [1] 4324/12        4336/1 4336/11
is [32]                     make [4] 4331/5 4334/10      North [1] 4335/8
isn't [2] 4327/24 4333/4     4335/9 4335/20              not [14] 4326/3 4326/8
issue [12] 4327/1 4327/19   makes [1] 4327/12             4328/1 4329/15 4330/17
 4328/4 4328/16 4329/11     management [2] 4336/6         4330/21 4330/23 4331/20
 4329/15 4329/16 4330/5      4336/18                      4333/9 4334/5 4334/22
 4331/4 4332/3 4333/16      MANNION [1] 4324/25           4336/19 4337/2 4337/4
 4334/7                     MARINO [1] 4325/11           note [3] 4326/5 4326/16
issues [1] 4336/23          marked [2] 4326/4 4326/6      4326/17
it [37]                     MARSHALL [1] 4325/3          nothing [1] 4334/10
it's [7] 4326/6 4327/20     Matter [1] 4337/8            now [4] 4331/12 4331/23
 4328/15 4331/4 4333/15     may [4] 4324/6 4326/18        4332/2 4333/8
 4336/14 4336/18             4329/13 4331/13             number [2] 4328/12 4328/24
                            maybe [5] 4329/22 4330/25    NY [1] 4325/12
J                            4334/18 4334/22 4334/23
Jamie [1] 4332/1            MCELFISH [5] 4324/15         O
JONATHAN [3] 4324/20         4324/17 4335/20 4335/24     objected [3] 4329/21
 4325/9 4328/3               4336/5                       4335/25 4336/10
JOSE [1] 4324/3             McElfish's [1] 4335/23       objection [2] 4335/25
JUDGE [7] 4324/12 4326/7    me [5] 4326/25 4327/23        4336/10
 4326/20 4332/3 4332/18      4328/10 4334/25 4335/7      obligated [1] 4335/9
 4334/9 4334/22             mean [1] 4335/3              off [2] 4330/3 4333/10
judgment [23]               mechanical [1] 4325/17       Oh [1] 4331/24
judgments [2] 4329/12       Medicaid [7] 4332/6 4332/8   Ohio [1] 4324/23
 4330/21                     4332/11 4332/17 4333/2      okay [3] 4327/12 4329/14
June [1] 4337/8              4334/5 4334/12               4330/14
June 1 [1] 4337/8           Medicaid/Emblem [2] 4333/2   on [18]
jurors [4] 4326/7 4326/8     4334/5                      once [2] 4327/13 4330/1
 4326/19 4337/6             Medical [1] 4335/8           one [10] 4326/7 4328/4
jury [6] 4326/2 4326/3      might [3] 4328/4 4329/15      4328/24 4330/5 4330/20
 4326/6 4334/1 4337/3        4332/3                       4331/6 4332/3 4332/15
 4337/4                     minus [1] 4334/20             4335/7 4335/10
jury's [1] 4327/2           minutes [1] 4337/1           only [4] 4330/24 4331/19
just [9] 4328/24 4330/8     Missouri [1] 4324/19          4334/14 4334/16
 4331/4 4332/9 4332/15      more [3] 4331/4 4336/23      open [5] 4326/1 4326/3
 4333/9 4334/10 4335/2       4337/1                       4332/22 4332/23 4337/4
 4335/7                     MOROKNEK [1] 4325/5          opposition [1] 4330/16
K                           motion [6] 4329/17 4329/19   oppositions [1] 4327/16
                             4330/11 4331/14 4332/2      or [12] 4327/7 4327/10
Kansas [1] 4324/19           4336/20                      4327/10 4327/16 4328/5
KAROLY [1] 4324/7           motions [7] 4327/15 4328/5    4328/7 4330/25 4331/20
KIEFFER [1] 4324/20          4328/11 4328/24 4331/2       4332/10 4332/15 4332/16
kind [1] 4335/1              4331/10 4331/23              4334/12
know [5] 4328/11 4332/9     move [4] 4329/20 4329/22     other [2] 4328/2 4332/3
 4332/9 4333/7 4333/10       4336/1 4336/12              out [5] 4332/7 4332/19
L                           moved [2] 4335/25 4336/11     4334/10 4336/24 4336/25
                            Mr [1] 4336/5                overseeing [1] 4332/7
last [1] 4327/25            Mr. [6] 4334/1 4334/16
later [2] 4331/12 4331/16    4335/20 4335/21 4335/23     P
law [1] 4327/5               4335/24                     p.m [5] 4326/3 4326/7
leave [3] 4326/7 4326/12    Mr. Barmen [1] 4335/21        4326/8 4326/17 4337/4
 4326/18                    Mr. Bauta [1] 4334/1         page [3] 4335/23 4336/14
left [1] 4337/6             Mr. Bautaa [1] 4334/16        4337/15
Let's [4] 4326/22 4330/8    Mr. McElfish [2] 4335/20     paid [3] 4334/3 4334/13
 4335/20 4337/1              4335/24                      4335/9
letter [1] 4332/24          Mr. McElfish's [1] 4335/23   paralegal [1] 4332/7
LEWIS [1] 4324/22           much [2] 4329/4 4333/1       part [2] 4327/22 4327/25
lien [8] 4332/6 4332/11     must [1] 4326/7              patiently [1] 4335/17
 4333/2 4333/14 4333/15     my [2] 4327/22 4332/6        Pause [3] 4326/15 4326/23
 4333/18 4334/6 4334/13                                   4330/22
like [1] 4330/15            N                            payment [2] 4333/20 4334/8
LINDA [1] 4325/11           need [3]   4327/6 4332/25    payments [1] 4335/9
LINES [1] 4324/6             4334/25                     period [1] 4327/17
                           right [7] 4331/21 4332/2      4324/12
PCase 1:14-cv-03725-RER Document
                            4333/8777
                                   4333/23
                                       Filed 4333/25    stay
                                             07/11/19 Page 18[1]
                                                              of 194336/23
                                                                    PageID #: 25749
place [1] 4327/15             4334/4 4334/24            stenography [1] 4325/17
Plaintiff [2] 4324/4         RPR [1] 4325/11            STEVEN [2] 4325/6 4335/7
 4324/15                     rule [2] 4329/25 4331/18   still [2] 4331/1 4334/6
Plaza [1] 4325/12            ruling [2] 4336/1 4336/11  streams [1] 4329/6
Please [1] 4326/17           run [1] 4328/8             Street [3] 4324/15 4324/23
plus [1] 4328/15             Rye [1] 4325/4              4325/8
point [2] 4328/21 4329/4                                strike [5] 4336/1 4336/1
post [2] 4328/11 4328/23     S                           4336/11 4336/12 4336/20
posttrial [1] 4328/5         SAAL [1] 4325/6            structure [1] 4329/12
practice [1] 4328/10         SABRINA [1] 4324/6         structuring [1] 4327/5
present [4] 4326/3 4326/19   Same [1] 4326/19           stuff [1] 4332/20
 4327/4 4337/4               say [1] 4333/21            submissions [3] 4327/7
previously [1] 4327/21       saying [2] 4334/12 4334/13 4327/17 4331/8
probably [2] 4326/25         says [2] 4329/25 4331/18   submit [1] 4329/12
 4337/2                      schedule [5] 4327/21       submitted [1] 4327/21
problem [1] 4332/14           4327/23 4329/20 4330/4    subpoena [2] 4332/4
proceedings [4] 4325/17       4330/16                    4332/12
 4326/15 4326/23 4330/22     seconds [1] 4333/7         Suite [5] 4324/15 4324/19
process [1] 4329/4           section [1] 4327/6          4324/23 4325/4 4325/8
produced [1] 4325/17         see [3] 4327/2 4327/21     summation [1] 4335/23
program [2] 4332/21           4337/1                    sure [3] 4334/10 4334/22
 4336/18                     seeking [1] 4328/5          4335/9
programs [1] 4336/7          seem [1] 4331/5            surprised [2] 4333/9
promptly [1] 4327/14         seems [3] 4328/10 4329/24   4333/11
propose [1] 4329/12           4330/15                   sustain [1] 4336/10
punitive [3] 4327/13         seen [1] 4335/11           sustained [1] 4335/25
 4336/8 4336/8               send [1] 4332/20
put [1] 4333/14              sense [2] 4327/12 4331/5   T
                             sent [1] 4332/24           talking [1] 4326/24
Q                            serve [1] 4332/12          tell [2] 4332/10 4333/1
question [1]   4331/19       set [1] 4327/14            ten [1] 4337/1
R                            SHAUB [3] 4325/7 4325/9    Texas [1] 4332/21
                              4328/3                    than [2] 4327/20 4331/16
raise [1] 4327/1             she [3] 4328/1 4328/2      Thank [3] 4335/19 4335/22
RAMON [1] 4324/11             4332/19                    4336/22
rate [2] 4329/10 4329/11     She's [1] 4332/2           that [32]
rates [1] 4329/6             sheet [1] 4335/4           that's [11] 4326/25 4327/5
rather [1] 4331/15           Shore [1] 4335/8            4328/8 4331/11 4333/9
Ray [1] 4335/11              shorter [2] 4327/20         4333/21 4333/21 4334/4
RAYMOND [1] 4324/17           4327/22                    4334/6 4336/8 4336/21
reading [1] 4336/2           should [4] 4328/18 4331/22 their [3] 4326/11 4326/16
realized [1] 4336/2           4331/25 4336/25            4327/21
Really [2] 4335/16 4335/18   shouldn't [2] 4333/17      them [5] 4326/10 4326/22
reason [1] 4327/22            4336/7                     4332/22 4332/24 4333/20
reasonable [1] 4330/15       show [1] 4336/13           then [19]
received [1] 4326/5          shows [1] 4333/22          there [11] 4328/12 4329/13
recess [1] 4337/3            sign [4] 4332/5 4332/12     4333/14 4333/15 4333/18
recorded [1] 4325/17          4334/25 4335/10            4333/18 4333/19 4334/11
records [2] 4335/3 4335/13   signed [1] 4335/5           4335/9 4336/1 4336/11
reduced [1] 4334/7           signing [1] 4332/14        there's [4] 4327/3 4330/20
reference [1] 4336/18        Simply [1] 4333/14          4333/15 4334/10
relevant [1] 4332/13         single [1] 4328/25         they [12] 4326/11 4332/18
remittitur [2] 4328/5        SMITH [1] 4324/22           4332/22 4332/23 4332/24
 4328/7                      so [25]                     4333/1 4335/2 4335/5
repay [2] 4333/15 4333/19    somehow [1] 4336/6          4335/13 4336/7 4337/1
replies [2] 4330/17          something [4] 4332/8        4337/2
 4330/18                      4333/4 4333/10 4337/2     thing [1] 4330/24
reply [2] 4330/5 4330/16     sometimes [1] 4335/15      things [1] 4328/2
Reporter [1] 4325/11         somewhere [1] 4327/16      think [5] 4328/4 4330/24
representation [2] 4335/24   soon [1] 4331/10            4332/18 4333/21 4334/9
 4336/4                      sooner [1] 4331/15         this [7] 4326/22 4329/7
required [1] 4327/5          sorry [1] 4333/11           4332/25 4333/4 4333/12
RER [1] 4324/3               source [9] 4326/25 4327/8   4334/1 4335/11
resolve [1] 4327/19           4327/17 4327/18 4327/19   THOMAS [1] 4324/25
respond [3] 4329/20           4333/13 4333/24 4334/7    though [1] 4328/4
 4329/23 4331/2               4334/8                    thought [2] 4327/12
responsibility [2] 4333/15   SPRATT [1] 4325/7           4332/16
 4333/19                     start [1] 4331/22          three [1] 4333/7
Return [1] 4326/18           starting [1] 4328/8        threshold [1] 4327/4
REYES [3] 4324/11 4326/7     stated [1] 4336/5          time [6] 4326/7 4326/25
 4326/20                     STATES [3] 4324/1 4324/4    4327/17 4328/8 4329/17
                           week [1] 4330/25
TCase 1:14-cv-03725-RER Document
                           well [1]
                                 777 4335/10
                                      Filed 07/11/19 Page 19 of 19 PageID #: 25750
time... [1] 4330/15          went [1] 4329/5
today [3] 4326/11 4326/17    were [3] 4328/17 4328/18
 4336/3                       4335/9
today's [1] 4326/6           Westchester [1] 4325/4
told [1] 4333/8              what [19]
tomorrow [3] 4326/9          whatever [2] 4328/7
 4326/12 4326/18              4334/13
too [3] 4328/2 4330/11       when [4] 4326/18 4326/19
 4335/20                      4332/19 4336/2
top [1] 4333/10              where [1] 4330/6
transcript [5] 4324/11       whether [1] 4331/19
 4325/17 4335/24 4336/2      which [5] 4327/3 4328/17
 4336/15                      4329/19 4329/21 4335/15
transcription [1] 4325/17    who [2] 4332/7 4332/20
trial [7] 4324/11 4327/15    will [7] 4326/9 4326/11
 4328/11 4328/24 4329/17      4327/8 4332/5 4332/24
 4331/11 4331/15              4335/4 4335/5
try [1] 4336/5               wish [1] 4330/13
turn [1] 4334/17             work [2] 4327/23 4332/1
turns [1] 4329/3             working [1] 4331/22
two [1] 4332/15              would [9] 4327/14 4328/10
U                             4328/19 4328/20 4329/2
                              4329/6 4330/24 4331/6
understand [1] 4330/12        4335/1
Understood [1] 4334/9        Wouldn't [1] 4328/23
UNITED [3] 4324/1 4324/4     written [1] 4326/16
 4324/12
unless [2] 4326/10 4327/18   Y
Unsigned [1] 4335/4          yeah [1] 4331/24
until [3] 4326/11 4326/17    Yes [3] 4330/2 4333/3
 4337/8                       4335/6
up [4] 4326/8 4328/15        Yesterday [2] 4335/23
 4336/13 4336/24              4336/17
updated [1] 4332/6           yet [1] 4335/15
us [3] 4332/10 4332/23       YORK [9] 4324/1 4324/5
 4332/24                      4324/16 4324/16 4325/4
V                             4325/8 4325/8 4327/5
                              4332/20
value [1] 4327/4             you [33]
verdict [7] 4326/1 4326/9    you'll [1] 4336/24
 4327/2 4327/13 4328/6       you're [5] 4330/10 4331/1
 4328/11 4337/3               4331/14 4331/15 4333/11
W                            your [17]
                             yourselves [1] 4326/24
WAGSTAFF [1] 4324/18
wait [3] 4329/18 4329/19
 4333/18
waiting [1] 4335/17
want [8] 4327/23 4329/17
 4329/18 4329/18 4330/8
 4332/5 4332/5 4332/9
WARNER [1] 4325/3
was [13] 4327/25 4329/20
 4332/7 4332/7 4332/16
 4332/19 4334/1 4334/2
 4334/19 4336/1 4336/2
 4336/4 4336/11
wasn't [1] 4333/6
Water [1] 4325/8
way [5] 4327/2 4331/6
 4332/23 4333/4 4333/6
ways [1] 4330/10
we [44]
we'd [4] 4329/5 4329/9
 4329/10 4329/12
we'll [2] 4329/16 4330/5
we're [7] 4328/4 4328/5
 4328/16 4331/7 4332/5
 4334/9 4334/14
we've [3] 4326/5 4332/21
 4334/13
